DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 8-11, 13, 17-20 are rejected under 35 U.S.C. 103 as being un-patentable over Spitzer (US 6,091,546 A) in view of OKU et al. (US 2019/0146221 A1; OKU) and further in view of Border et al. (US 2016/0187654 A1; Border).
As of claim 1, Spitzer teaches an eyeglass interface system [fig 1], comprising: a transparent display device 102 [fig 1] (message is displayed by display device on glass 280 is shown in fig 3) for displaying an image [fig 1]; a polarizing element 275 (polarizing beam splitter 275 located at the lower end of glass 280) (col 5, lines 10-11) disposed on a side of the transparent display device 102 [fig 1] that is opposite to an image-displaying side of the transparent display device (beam splitter 275 is located on two different ends of the glass 280) [fig 3] and configured to convert external light 285 [fig 3] incident to the transparent display device 102 [fig 1] into polarized light in a first direction (shown by broken arrow) [fig 3] of the external light 285 [fig 3], the polarized light in the first direction of the external light 285 [fig 3] transmitting through the transparent display device 102 (or glass 280, message is displayed on glass 280) [fig 1]; a light-splitting element 276 (mirror) [fig 3] disposed at a first preset angle [fig 3] from the image-displaying side of the transparent display device 102 [fig 3] and configured to transmit polarized light (from polarized beam splitter 275) [fig 3] in a first direction of light emitted by the transparent display device 102 [fig 3] for displaying the image and the polarized light in the first direction (upward direction) [fig 3] of the external light 285 [fig 3], and reflect polarized light in a second direction of the light emitted by the transparent display device 102 [fig 3] for displaying the image (external rays 285 which 
	Spitzer teaches all the claimed limitations through prior art knowledge of through a variety of disclosed embodiments. It would have been obvious to those of ordinary skill that the various embodiments and known prior art could be combined without yielding unpredictable results. It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
	Spitzer does not teach a light-reflecting structure configured to receive the polarized light in the second direction reflected by the light-splitting element and totally reflect it into a viewing angle range of eyes of a user wearing the augmented reality glasses.
OKU teaches a head mounted display (HMD) [fig 1] having a light-reflecting structure 140 (deflection unit) [fig 1] [0298] configured to receive the polarized light (from polarizing beam splitter 152) [fig 1] [0341] in the second direction (from first deflection unit 130) [fig 1] [0328] reflected by the light-splitting element [152] and totally reflect it into a viewing angle range (LBL, LBC, LBR) [fig 1] of eyes of a user 21 [fig 1] wearing the HMD [fig 1]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a light-reflecting structure configured to receive the polarized light in the second direction reflected by the light-
Spitzer in view of OKU teaches the invention as cited above except for augmented reality glasses.
Border teaches augmented reality glasses [figs 8-10] [0266].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have augmented reality glasses as taught by Border to the eyeglass interface system as disclosed by Spitzer in view of OKU in order to participate in video calling or video conferencing while wearing the glasses (Border; [0029]).
As of claim 2, Spitzer teaches the invention as cited above except for the first preset angle is set according to a desired reflection angle for the polarized light in the second direction. 
OKU teaches the first preset angle (between 140 and LBL, LBC, LBR) is set according to a desired reflection angle (so that all three lights focus on the eye 21) [fig 1] for the polarized light (from 152) [fig 1] in the second direction (towards the eye 21) [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first preset angle is set according to a desired reflection angle for the polarized light in the second direction as 
As of claim 3, Spitzer teaches the invention as cited above except for the light-reflecting structure comprises one or more reflective surfaces for receiving the polarized light in the second direction reflected by the light-splitting element and totally reflecting it into the viewing angle range of eyes of the user.
OKU teaches the light-reflecting structure 121 (light guide plate) [fig 1] [0328] comprises one or more reflective surfaces 130 [fig 1] (first deflection unit 130 that deflects the light incident on the light guide plate 121 so that the light incident on the light guide plate 121 is totally reflected inside the light guide plate 121) [0302] for receiving the polarized light  (from 152) [fig 1] in the second direction (towards 140) [fig 1] reflected by the light-splitting element 152 [fig 1] and totally reflecting it into the viewing angle range of eyes of the user 21 [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light-reflecting structure comprises one or more reflective surfaces for receiving the polarized light in the second direction reflected by the light-splitting element and totally reflecting it into the viewing angle range of eyes of the user as taught by OKU to the eyeglass interface system as disclosed by Spitzer in order to drastically reduce a discomfort feeling when the display device is worn, and furthermore, to reduce the manufacturing cost (OKU; [0287]).

As of claim 9, Spitzer teaches Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigneda glasses frame [fig 1], wherein the transparent display device 102 [fig 1] is disposed on a lateral side of the glasses frame [fig 1].
As of claim 10, Spitzer teaches the light-splitting element 275 is a polarization light splitter (col 5, lines 10-11).  
As of claims 11, 20 Spitzer teaches the invention as cited above except for the light-reflecting structure is made of a glass material and the first reflective surface and the second reflective surface are integrally disposed.
OKU teaches the light-reflecting structure 130, 140 [fig 1] is made of a glass material [0139] the first reflective surface 130 [fig 1] and the second reflective surface 140 [fig 1] are integrally disposed (with 121) [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the light-reflecting structure is made of a glass material and the first reflective surface and the second reflective surface are integrally disposed as taught by OKU to the eyeglass interface system as disclosed by Spitzer in order to drastically reduce a discomfort feeling when the display device is worn, and furthermore, to reduce the manufacturing cost (OKU; [0287]). 
As of claim 13, Spitzer teaches polarization directions of the polarized light (at 276) [fig 3] in the first direction (horizontal) [fig 3] and the polarized light in the second direction (vertical) [fig 3] are perpendicular.

As of claim 18, Spitzer teaches Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigneda glasses frame [fig 1], wherein the transparent display device 102 [fig 1] is disposed on a lateral side of the glasses frame [fig 1].
As of claim 19, Spitzer teaches the light-splitting element 275 is a polarization light splitter (col 5, lines 10-11).  
Claims 7, 16 are rejected under 35 U.S.C. 103 as being un-patentable over Spitzer (US 6,091,546 A) in view of OKU et al. (US 2019/0146221 A1; OKU) and further in view of Border et al. (US 2016/0187654 A1; Border) and further in view of Vartanian et al. (US 2012/0242865 A1; Vartanian).
Spitzer in view of OKU and Border teaches the invention as cited above except for the transparent display device is an organic light-emitting diode display device.
Vartanian teaches and electronic device [fig 1] having the transparent display device [0005] is an organic light-emitting diode display device [0017].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the transparent display device is an organic light-emitting diode display device as taught by Vartanian to the eyeglass interface system as disclosed by Spitzer in view of OKU and Border in order to have flexible substrate (Vartanian; [0017]).  
Allowable Subject Matter
Claims 4-6, 12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 4, the closest prior art Spitzer (US 6,091,546 A) teaches an eyeglass interface system 100 where one half of the eyeglass system is mounted a display assembly 102, and within the other half is mounted a camera assembly 104. The display assembly, as well as some aspects of a camera assembly. Additional subsystems or assemblies include an audio output subsystem 108 an audio input subsystem 106 such as a microphone, an interconnection subsystem 110, and a power subsystem 112, such as internal batteries. Any number or all of these subsystems may be integrated to form an eyeglass interface system. Spitzer does not anticipate or render obvious, alone or in combination, a first reflective surface and a second reflective surface, the first reflective surface is disposed in parallel with and opposite to the light- splitting element and is configured to receive the polarized light in the second direction reflected by the light-splitting element and totally reflect it to the second reflective surface; and the second reflective surface is disposed at a second preset angle from the first reflective surface and configured to receive the polarized light in the second direction reflected by the first reflective surface and totally reflect it into the viewing angle range of eyes of the user.
Claim 5 is allowed as being dependent on claim 4.
As of claim 6, the closest prior art Spitzer (US 6,091,546 A) teaches an eyeglass interface system 100 where one half of the eyeglass system is mounted a display 
As of claim 14, the closest prior art Spitzer (US 6,091,546 A) teaches an eyeglass interface system 100 where one half of the eyeglass system is mounted a display assembly 102, and within the other half is mounted a camera assembly 104. The display assembly, as well as some aspects of a camera assembly. Additional subsystems or assemblies include an audio output subsystem 108 an audio input subsystem 106 such as a microphone, an interconnection subsystem 110, and a power subsystem 112, such as internal batteries. Any number or all of these subsystems may be integrated to form an eyeglass interface system. Spitzer does not anticipate or render obvious, alone or in combination, the light- reflecting structure comprises one or more reflective surfaces for receiving the polarized light in the second direction reflected by the light-splitting element and totally reflecting it into the viewing angle range of eyes of the user.
As of claim 15, the closest prior art Spitzer (US 6,091,546 A) teaches an eyeglass interface system 100 where one half of the eyeglass system is mounted a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Kress et al. (US 9915823 B1) teaches an eyepiece for a head wearable display includes a light-guide component for guiding display light and emitting the display light along at a viewing region. The light guide component includes an input surface oriented to receive the display light into the light-guide component at the peripheral location, a first folding surface disposed to reflect the display light received through the input surface, a second folding surface disposed to reflect the display light 
- Prior Art Martinez et al. (US 20170293143 A1) teaches an apparatus for use with a head wearable display includes a curved eyepiece for guiding display light to a viewing region offset from a peripheral location and emitting the display light along an eye-ward direction in the viewing region. The curved eyepiece includes a curved light-guide to guide the display light, an eye-ward facing surface that is concave, a world facing surface that is convex and opposite the eye-ward facing surface, and an optical combiner disposed at the viewing region to redirect the display light towards the eye-ward direction for output from the curved light-guide. The optical combiner is partially transmissive to ambient light incident through the world facing surface such that the viewing region is see-through. In some embodiments, a prism is disposed proximate to the input surface to pre-compensate the display light for lateral chromatic aberrations resulting the curved light-guide.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882